Exhibit 10.42

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of March 10,
2003, by and between DEL MONTE FOODS COMPANY, a Delaware corporation, with its
principal place of business in San Francisco, California (the “Company”) and
NILS LOMMERIN, an individual residing in the State of California (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein, and Executive desires to be employed by the Company on such terms
and conditions;

 

NOW, THEREFORE, in consideration of the foregoing recital, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties do hereby agree as follows:

 

1. Employment by the Company and Term.

 

(a) Term of Employment. The Company agrees to employ Executive as its Executive
Vice President, Human Resources, and Executive hereby accepts such employment,
subject to the terms and conditions set forth herein. The term of employment of
Executive under this Agreement shall begin as of the date hereof and continue
until terminated pursuant to Section 4 hereof. Notwithstanding the foregoing,
the provisions of Sections 4(i) (Ongoing Obligations), 5 (Indemnification), 6
(Proprietary Information Obligations), 7 (Noninterference), 8 (Injunctive
Relief), and 10 (Miscellaneous) shall survive the termination of this Agreement.

 

(b) Duties. Executive shall serve in an executive capacity and shall perform
such duties as are consistent with his position as Executive Vice President,
Human Resources and as may be reasonably required by the Company’s Board of
Directors (the “Board”). In such position, Executive shall (i) oversee the
planning, development and implementation of policies and programs relating to
all aspects of Human Resources management for all Company locations; (ii)
oversee employment, recruiting, labor relations, benefit plans, compensation,
payroll, HRIS, training, safety, AA/EEO and corporate travel functions; (iii)
provide leadership and work directly with the Compensation Committee of the
Board on matters relating to executive compensation.

 

(c) Exclusive Performance of Duties. While employed by the Company, Executive
agrees that he shall devote substantially all of his business time and best
efforts solely and exclusively to the performance of his duties hereunder and



--------------------------------------------------------------------------------

to the business and affairs of the Company, whether such business is operated
directly by the Company or through any affiliate of the Company. Executive
further agrees that while employed by the Company, he will not, directly or
indirectly, provide services on behalf of any competing corporation, limited
liability company, partnership, joint venture, consortium, or other competing
entity or person, whether as an executive, consultant, independent contractor,
agent, sole proprietor, partner, joint venturer, creditor, corporate officer or
director; nor shall Executive acquire by reason of purchase during the term of
his employment with the Company the ownership of more than one percent (1%) of
the outstanding equity interest in any such competing entity. For purposes of
this Section 1(c) and this Agreement, a “competing” entity is one engaged in any
of the businesses in which the Company is engaged during Executive’s employment
with the Company, which includes without limitation (i) dry and canned pet food
and pet snacks business in the United States and Canada, (ii) specialty pet food
business conducted worldwide, (iii) ambient tuna business in North America, (iv)
other ambient seafood business involving products marketed in North America, (v)
retail private label soup and retail private label gravy businesses in the
United States, (vi) broth business in the United States, (vii) infant feeding
business in the United States, and (viii) the manufacture and sale of processed
fruits and vegetables, pineapple products and tomato products in the United
States and South America. Subject to the foregoing, Executive may serve on
boards of directors of non-competing unaffiliated corporations, subject to
advance approval by the Board, and may serve on the boards of charitable
organizations.

 

(d) Company Policies. The employment relationship between the parties shall be
governed by the general employment policies and practices of the Company,
provided, however, that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2. Compensation and Benefits.

 

(a) Salary. Executive shall receive for his services rendered hereunder an
annual base salary of Three Hundred Thousand Dollars ($300,000), as adjusted
from time to time in accordance with this Agreement (the “Base Salary”), payable
on a semi-monthly basis in twenty-four (24) equal installments, less all
applicable federal, state or local taxes and other normal payroll deductions.

 

(b) Annual Bonus. While a full-time employee of the Company, Executive shall be
entitled to participate in the Company’s Annual Incentive Plan (the “AIP”)
pursuant to the terms of which Executive shall be eligible to receive an annual
bonus (the “Bonus”) targeted at 55% of Executive’s Base Salary, as adjusted from
time to time in accordance with the AIP or applicable successor plan. Actual
payment of the Bonus is based on Company performance and Executive’s individual
achievements.

 

(c) Employee Welfare Benefits. During his employment with the Company, Executive
shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health and accident, disability, life or similar plan or

 

2



--------------------------------------------------------------------------------

program of the Company now existing or established hereafter to the extent that
he is eligible under the general provisions thereof. The Company may, in its
sole discretion and from time to time, establish additional senior management
benefit programs as it deems appropriate. Executive understands that any such
plans may be modified or eliminated in the discretion of the Company in
accordance with applicable law.

 

(d) Pension and Retirement Benefits. During his employment with the Company,
Executive shall be entitled to participate in any pension, 401K and retirement
plans of the Company now existing or established hereafter to the extent that he
is eligible under the general provisions thereof. The Company may, in its sole
discretion and from time to time, establish additional senior management benefit
programs as it deems appropriate. Executive understands that any such plans may
be modified or eliminated in the discretion of the Company in accordance with
applicable law.

 

(e) Vacation. Executive shall be entitled to a period of annual paid vacation
time equal to not less than four (4) weeks per year as adjusted from time to
time in accordance with the Company’s vacation policy. The days selected for
Executive’s vacation shall be mutually agreeable to the Company and Executive.
Executive’s eligibility to carryover or to be paid for any portion of his
accrued vacation shall be subject to the Company policy applicable to employees
at a similar level in effect during the term of this Agreement.

 

(f) Expenses. Subject to compliance with the Company’s normal and customary
policies regarding substantiation and verification of business expenses,
Executive is authorized to incur on behalf of the Company, and the Company shall
directly pay or shall fully reimburse Executive for all customary and reasonable
expenses incurred for promoting, pursuing or otherwise furthering the business
of the Company and its affiliates.

 

(g) Perquisites and Supplemental Benefits. During his employment with the
Company, Executive shall be entitled to such perquisites and supplemental
benefits as may be approved from time to time by the Compensation Committee of
the Board.

 

3. Stock Options.

 

(a) During his employment with the Company, Executive shall be eligible to
participate in the applicable stock and stock option plans of the Company. The
terms and conditions of any stock or stock option agreement entered into by
Executive and the Company from time to time are hereby incorporated into this
Agreement.

 

(b) From time to time during Executive’s employment with the Company, the Board
(or a committee thereof) shall evaluate the performance of management of the
Company and determine whether it is appropriate to grant any

 

3



--------------------------------------------------------------------------------

additional stock and/or stock options to management, including without
limitation, Executive. The Board (or such committee) shall be under no
obligation to grant any such stock or stock options to Executive (or any other
member of management), but will take into consideration industry standards for
stock and stock option issuances to Executive Vice President, Human Resources in
similar circumstances.

 

4. Termination of Employment.

 

(a) Termination Upon Death. If Executive dies during his employment with the
Company, the Company shall pay to Executive’s estate, or other designated
beneficiary(ies) as shown in the records of the Company, any earned and unpaid
Base Salary as of Executive’s employment termination date (which for purposes of
this Section 4(a) shall be the date of Executive’s death); accrued but unused
vacation time as of the end of the month in which Executive dies; the amount of
any unreimbursed expenses described in Section 2(f), which were incurred by
Executive before his death; and benefits that Executive is then entitled to
receive under benefit plans of the Company. All of the foregoing payments and
benefits shall be paid less all applicable federal, state or local taxes and
other normal payroll deductions, if any. Additionally, the Company shall pay to
Executive’s estate, or other designated beneficiary(ies), at the end of the
fiscal year in which Executive’s termination of employment occurs a pro rata
portion of Executive’s target Bonus for the year in which Executive’s
termination of employment occurs, prorated for Executive’s actual employment
period during such year and adjusted for performance. Except as expressly
provided in this Section 4(a), the Company shall have no obligation to make any
other payment, including severance or other compensation, of any kind and all
other benefits provided by the Company to Executive under this Agreement or
otherwise shall cease as of Executive’s termination date.

 

(b) Termination Upon Disability. The Company may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable, as determined in good faith by the Board, to perform the essential
functions of his position, even with reasonable accommodation, for six (6)
consecutive months. In the event that Executive’s employment is terminated
pursuant to this Section 4(b), Executive shall receive payment for any earned
and unpaid Base Salary as of Executive’s employment termination date (which for
purposes of this Section 4(b) shall be the date specified by the Board); accrued
but unused vacation time as of the end of the month in which the termination of
employment for disability occurs; the amount of any unreimbursed expenses
described in Section 2(f), which were incurred by Executive before his
termination date; and benefits that Executive is then entitled to receive under
applicable benefit plans of the Company. All of the foregoing payments and
benefits shall be paid less all applicable federal, state or local taxes and
other normal payroll deductions, if any. In addition, after Executive’s
termination date, Executive shall receive long term disability benefits under
the applicable benefit plans of the Company to the extent Executive qualifies
for such benefits. Except as expressly provided in this Section 4(b), all
benefits provided by the Company to Executive under this Agreement or otherwise
shall cease as of Executive’s termination date. In the event that Executive’s
employment is terminated as a result of a determination pursuant to this Section
4(b), and provided that Executive has executed a general release in form and
substance satisfactory to the Company and substantially similar to Exhibit A
hereto,

 

4



--------------------------------------------------------------------------------

the Company also shall provide to Executive as severance the payment of an
amount equal to Executive’s highest Base Salary during the twelve (12) month
period prior to the termination date and the target Bonus for the year in which
such termination occurs, less all applicable federal, state or local taxes and
other normal payroll deductions, payable in equal installments on the Company’s
regular pay schedule over a period of twelve (12) months.

 

(c) Voluntary Termination. Executive may voluntarily terminate his employment
with the Company at any time. In the event that Executive’s employment is
terminated under this Section 4(c), Executive shall receive payment for any
earned and unpaid Base Salary as of Executive’s voluntary employment termination
date (which for purposes of this Section 4(c) shall be the date Executive ceases
to perform his duties hereunder as stated in Executive’s letter of resignation
or as specified by the Board); accrued but unused vacation time as of
Executive’s termination date; the amount of any unreimbursed expenses described
in Section 2(f), which were incurred by Executive before his termination date;
and benefits Executive is then entitled to receive under applicable benefit
plans of the Company. All of the foregoing payments and benefits shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except as expressly provided in this Section 4(c), the
Company shall have no further obligation to pay any compensation of any kind or
severance payment of any kind nor to make any further payment in lieu of notice
and all benefits provided by the Company to Executive under this Agreement or
otherwise shall cease as of the termination date.

 

(d) Termination for Cause.

 

(1) Termination; Payment of Salary and Vacation. The Board may terminate
Executive’s employment with the Company at any time for “cause” (as defined
below). In the event that Executive’s employment is terminated for cause under
this Section 4(d), Executive shall receive payment for all earned but unpaid
Base Salary as of Executive’s employment termination date (which for purposes of
this Section 4(d) shall be the date specified by the Board); accrued but unused
vacation time as of Executive’s termination date; the amount of any unreimbursed
expenses described in Section 2(f), which were incurred by Executive before his
termination date; and benefits Executive is then entitled to receive under
applicable benefit plans of the Company. All of the foregoing payments and
benefits shall be paid less all applicable federal, state or local taxes and
other normal payroll deductions. Except as expressly provided in this Section
4(d), the Company shall have no further obligation to pay any compensation of
any kind nor to make any payment in lieu of notice and all benefits provided by
the Company to Executive under this Agreement or otherwise shall cease as of the
termination date.

 

(2) Definition of Cause. For purposes of this Agreement, the Company shall have
“cause” to terminate Executive’s employment upon the occurrence of any of the
following: (a) a material breach by Executive of the terms of this Agreement;
(b) any act of theft, misappropriation, embezzlement, intentional fraud or
similar conduct by Executive involving the Company or any affiliate; (c) the
conviction or

 

5



--------------------------------------------------------------------------------

the plea of nolo contendere or the equivalent in respect of a felony involving
an act of dishonesty, moral turpitude, deceit or fraud by Executive; (d) any
damage of a material nature to the business or property of the Company or any
affiliate caused by Executive’s willful or grossly negligent conduct; or (e)
Executive’s failure to act in accordance with any specific lawful instructions
given to Executive in connection with the performance of his duties for the
Company or any affiliate.

 

(e) Termination Without Cause. The Company at any time without prior written
notice may terminate Executive’s employment without cause. In the event
Executive’s employment is terminated without cause, Executive shall receive
payment for all earned but unpaid Base Salary as of Executive’s termination date
(which for purposes of this Section 4(e), shall be the date specified by the
Board); accrued but unused vacation time as of Executive’s termination date; the
amount of any unreimbursed expenses described in Section 2(f), which were
incurred by Executive before his termination date; and benefits the Executive is
then entitled to receive under applicable benefit plans of the Company. All of
the foregoing payments and benefits shall be paid less all applicable federal,
state or local taxes and other normal payroll deductions, if any. In the event
Executive’s employment is terminated without cause under this Section 4(e), and
provided that Executive has executed a general release in form and substance
satisfactory to the Company and substantially similar to Exhibit A hereto, the
Company also shall provide to Executive as severance (i) the payment of an
amount equal to Executive’s highest Base Salary during the twelve (12) month
period prior to the termination date, and the target Bonus for the year in which
such termination of employment occurs, less all applicable federal, state, or
local taxes and other normal payroll deductions, payable in equal installments
on the Company’s regular pay schedule over a period of twelve (12) months; (ii)
continuation of Executive’s participation in the Company’s health and welfare
benefits (other than disability benefits) until the earlier of (x) twelve (12)
months following Executive’s termination or (y) such time as Executive is
covered by comparable programs of a subsequent employer; (iii) continuation of
Executive’s participation in any management perquisites applicable to Executive
until the earlier of (x) twelve (12) months following Executive’s termination or
(y) such time as Executive is covered by comparable perquisites of a subsequent
employer; (iv) the payment to Executive, at the end of the fiscal year in which
Executive’s termination occurs, of a pro rata portion of Executive’s target
Bonus for the year in which Executive’s termination occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance; and (v) the provision of not less than eighteen (18) months of
executive-level outplacement services at Company expense; provided, however, the
expense for such services in any calendar year shall not exceed eighteen percent
(18%) of the amount equal to Executive’s highest Base Salary during the twelve
(12) month period prior to the termination date and the target Bonus for the
year in which such termination occurs. Except as specifically provided in this
Section 4(e), no other compensation of any kind or severance or other payment of
any kind shall be payable by the Company after such termination date and all
benefits provided by the Company to Executive under this Agreement or otherwise
shall cease as of the termination date.

 

6



--------------------------------------------------------------------------------

(f) Termination for Good Reason. Notwithstanding anything in this Section 4 to
the contrary, Executive may voluntarily terminate his employment with the
Company and, provided that Executive has executed a general release in form and
substance satisfactory to the Company and substantially similar to Exhibit A
hereto, receive the benefits detailed in clause 4(e) upon or within ninety (90)
days following the occurrence of an event constituting “Good Reason,” which for
purposes of this Section 4(f) shall mean any of the following: (i) a material
adverse change in Executive’s position causing it to be of materially less
stature, responsibility, or authority without Executive’s written consent, and
such a materially adverse change shall in all events be deemed to occur if
Executive no longer serves as Executive Vice President, Human Resources, unless
Executive consents in writing to such change; (ii) a reduction, without
Executive’s written consent, in Executive’s Base Salary or the Bonus Executive
is eligible to earn under the AIP (or successor plan thereto), or Executive’s
incentive or equity opportunity under any material incentive or equity program
of the Company, provided, however, that nothing herein shall be construed to
guarantee Executive’s Bonus for any year if the applicable performance targets
are not met; and provided further that it shall not constitute Good Reason
hereunder if the Company makes an appropriate pro rata adjustment to the
applicable Bonus and targets under the annual cash bonus plan in the event of a
change in the Company’s fiscal year; (iii) a material reduction without
Executive’s consent in the aggregate health and welfare benefits provided to
Executive pursuant to the health and welfare plans, programs and arrangements in
which Executive is eligible to participate; or (iv) the failure of the Company
to obtain a satisfactory agreement from any successor to assume and agree to
perform this Agreement. Unless Executive provides written notification of an
event described in clauses (i) through (iv) above within ninety (90) days after
Executive knows or has reason to know of the occurrence of any such event,
Executive shall be deemed to have consented thereto and such event shall no
longer constitute Good Reason for purposes of this Agreement. If Executive
provides such written notice to the Company, the Company shall have ten (10)
business days from the date of receipt of such notice to effect a cure of the
event described therein and, upon cure thereof by the Company to the reasonable
satisfaction of Executive, such event shall no longer constitute Good Reason for
purposes of this Agreement.

 

(g) Termination Upon Change of Control. In the event of Executive’s Termination
Upon Change of Control (as defined below), Executive shall receive the benefits
detailed in Section 4(e) on the terms and conditions set forth therein,
including Executive’s execution of a release in form and substance satisfactory
to the Company and substantially similar to Exhibit A hereto, provided, however,
that the payment set forth in Section 4(e)(i) shall be made in a lump sum, to be
paid within thirty (30) days of Executive’s termination date, and not in
installments over a twelve (12) month period as provided in Section 4(e)(i).
Except as specifically provided in this Section 4(g), no other compensation of
any kind or severance or other payment of any kind shall be payable by the
Company to Executive after Executive’s termination date. Any amounts due
Executive under this Section 4(g) are in the nature of severance payments, or
liquidated damages which contemplate both direct damages and consequential
damages that may be suffered as a result of Executive’s termination of
employment, and are not in

 

7



--------------------------------------------------------------------------------

the nature of a penalty. For purposes of this Section 4(g) “Termination Upon
Change of Control” means (i) the termination of Executive’s employment by the
Company without cause during the period commencing on the date the “Change of
Control” (as defined in the Company’s 2002 Stock Incentive Plan) occurs and
ending on the date which is eighteen (18) months after the Change of Control; or
(ii) any resignation by Executive for Good Reason within eighteen (18) months
after the occurrence of a Change of Control; but (iii) “Termination Upon Change
of Control” shall not include any termination of Executive’s employment by the
Company for cause, as a result of the death or disability of Executive, or as a
result of the voluntary termination of Executive’s employment for reasons other
than Good Reason.

 

(h) At-Will Employment. Executive understands and agrees that his employment
with the Company is at-will, which means that either Executive or the Company
may, subject to the terms of this Agreement, terminate this Agreement at any
time with or without cause and with or without notice. Any modification of the
at-will nature of this Agreement must be in writing and executed by Executive
and the Company.

 

(i) Ongoing Obligations. Executive acknowledges that the Company and Executive
have ongoing rights and obligations relating to intellectual property and
confidential information of the Company, together with fiduciary rights and
obligations, which will survive the termination of Executive’s employment.

 

5. Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, by reason of
the fact that Executive is or was a director or officer of the Company or serves
or served any other corporation fifty percent (50%) or more owned or controlled
by the Company in any capacity at the Company’s request, Executive shall be
indemnified by the Company, and the Company shall pay Executive’s related
expenses when and as incurred, all to the fullest extent permitted by the laws
of the State of Delaware, and the Company’s Certificate of Incorporation and
Bylaws.

 

6. Proprietary Information Obligations. During Executive’s employment by the
Company, Executive will have access to and become acquainted with the Company’s
confidential and proprietary information (collectively “Proprietary
Information”), including but not limited to information or plans regarding the
Company’s customer relationships; personnel; technology and intellectual
property; sales, marketing and financial operations and methods; and other
compilations of information, records and specifications. Executive shall not
disclose any Proprietary Information of the Company, or of any affiliate,
directly or indirectly, to any person, firm, corporation or other entity for any
reason or purpose whatsoever, nor shall Executive make use of any such
Proprietary Information for his own purposes or for the benefit of any person,
firm, corporation or other entity (except the Company and the affiliate) under
any circumstances, during or after the term of this Agreement, except as
reasonably necessary in the course of his employment for the Company or as
authorized in writing by the Company. All files, records, documents,
computer-recorded or electronic information and similar items relating to the
business of the Company or the affiliate,

 

8



--------------------------------------------------------------------------------

whether prepared by Executive or otherwise coming into his possession, shall
remain the exclusive property of the Company or the affiliate, respectively, and
Executive agrees to return all property of the Company or the affiliate in his
possession and under his control immediately upon any termination of Executive’s
employment, and no copies thereof shall be kept by Executive.

 

7. Noninterference.

 

(a) While employed by or compensated by the Company pursuant to this Agreement
and for a period of two (2) years thereafter, Executive agrees not to: (i)
directly or indirectly, either on Executive’s own account or for any company,
limited liability company, partnership, joint venture or other entity or person
(including, without limitation, through any existing or future affiliate),
solicit any employee of the Company or any existing or future affiliate to leave
his or her employment or knowingly induce or knowingly attempt to induce any
such employee to terminate or breach his or her employment agreement with the
Company or any existing or future affiliate, if any; or (ii) directly or
indirectly (including, without limitation, through any existing or future
affiliate), solicit, cause in any part or knowingly encourage any current or
future customer of or supplier to the Company or any existing or future
affiliate to modify the business relationship, or cease doing business in whole
or in part, with the Company or any such affiliate.

 

(b) In the event a court of competent jurisdiction or other tribunal or
person(s) mutually selected by the parties to resolve any dispute (collectively
a “Court”) has determined that Executive has violated the provisions of this
Agreement, the running of the time period of such provisions so violated shall
be automatically suspended as of the date of such violation and shall be
extended for the period of time from the date such violation commenced through
the date that the Court determines that such violation has permanently ceased.

 

8. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Company in the event of a breach or threatened breach
of Sections 6 or 7 of this Agreement by Executive, and in the event of any such
breach or threatened breach, the Company may, either with or without pursuing
any potential damage remedies, obtain and enforce an injunction prohibiting
Executive from violating this Agreement and requiring Executive to comply with
the terms of this Agreement.

 

9. Warranties and Representations. Executive hereby represents and warrants to
the Company that he:

 

(a) is not now under any obligation of a contractual or quasi-contractual nature
known to him that is inconsistent or in conflict with this Agreement or that
would prevent, limit or impair the performance by Executive of his obligations
hereunder; and

 

9



--------------------------------------------------------------------------------

(b) has been or has had the opportunity to be represented by legal counsel in
the preparation, negotiation, execution and delivery of this Agreement and
understands fully the terms and provisions hereof.

 

10. Miscellaneous.

 

(a) Notices. Any notice or communication required or permitted by this Agreement
shall be deemed sufficiently given if in writing and, if delivered personally,
when it is delivered or, if delivered in another manner, including without
limitation, by facsimile (with confirmation of receipt and a confirmation copy
sent by U.S. Mail or overnight delivery), the earlier of when it is actually
received by the party to whom it is directed or when the period set forth below
expires (whether or not it is actually received): (i) if deposited with the U.S.
Postal Service, postage prepaid, and addressed to the party to receive it as set
forth below, forty-eight (48) hours after such deposit as registered or
certified mail; or (ii) if accepted by Federal Express or a similar delivery
service in general usage for delivery to the address of the party to receive it
as set forth next below, twenty-four (24) hours after the delivery time promised
by the delivery service.

 

To the Company:

Del Monte Foods Company

One Market at The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

Fax: 415/247-3263

Attention: Board of Directors and Secretary

With a copy to:

Gibson, Dunn & Crutcher LLP

One Montgomery Street

San Francisco, California 94104-4505

Fax: 415/986-5309

Attention: Douglas D. Smith, Esq.

To Executive:

Nils Lommerin

1311 Galanti Court

Pleasanton, California 94566

With a copy to:

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102-4056

Fax: 973/624-7070

Attention: Joseph R. Scholz, Esq.

 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

10



--------------------------------------------------------------------------------

(b) Severability. If any term or provision (or any portion thereof) of this
Agreement is determined by a court to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions (or
other portions thereof) of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or provision (or any
portion thereof) is invalid, illegal or incapable of being enforced, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the transactions contemplated
hereby and the terms and provisions hereof are fulfilled to the greatest extent
possible.

 

(c) Entire Agreement. This Agreement, including any documents incorporated by
reference herein, contains the Company’s entire understanding with Executive
related to the subject matter hereof, and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral. Without limiting the generality of the foregoing,
except as provided in this Agreement, all understandings and agreements, written
or oral, relating to the employment of Executive by the Company, or the payment
of any compensation or the provision of any benefit in connection therewith or
otherwise are hereby terminated and shall be of no future force and effect.

 

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement. Signatures may
be exchanged by electronic facsimile with machine evidence of transmission.

 

(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and the Company’s
successors and assigns. Executive may not assign any of his duties or rights
under this Agreement without the prior written consent of the Company, which
consent will not unreasonably be withheld. Except for Executive’s estate or
designated beneficiary under Section 4(a), nothing in this Agreement, express or
implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

 

(f) Attorneys’ Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach thereof,
the prevailing party shall be entitled to reasonable attorneys’ fees, as well as
costs and disbursements, in addition to any other relief to which he or it may
be entitled.

 

(g) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties.

 

(h) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of California except as otherwise provided in
Section 10(b) above.

 

11



--------------------------------------------------------------------------------

(i) Further Assurances. Each of the parties hereto agrees to use all reasonable
efforts to take or cause to be taken, all appropriate actions, and to cause to
take or to be taken, all things necessary, proper or advisable under applicable
laws to effect the transactions contemplated by this Agreement, including
without limitation, execution and delivery to the Company of such
representations in writing as may be requested by the Company in order for its
to comply with applicable federal and state securities laws.

 

(j) Fees and Expenses Relating to Agreement. Each of the parties hereto shall
bear its own fees and expenses incurred in connection with the preparation of
this Agreement and the transactions contemplated hereby.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

 

EXECUTIVE:

/s/ Nils Lommerin

--------------------------------------------------------------------------------

Nils Lommerin

COMPANY: DEL MONTE FOODS COMPANY

By:

 

/s/ David L. Meyers

--------------------------------------------------------------------------------

   

David L. Meyers

   

Executive Vice President

   

Administration and Chief Financial Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

GENERAL RELEASE

 

I, Nils Lommerin (“Executive”), agree as follows (“Release”):

 

Executive hereby releases, acquits and forever discharges Del Monte Foods
Company (“the Company”) and each of its officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates (the
“Releasees”) of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Release, including but not limited to, all
such claims and demands directly or indirectly arising out of or in any way
connected with Executive’s employment with the Company or the termination of
that employment; claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interests in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation; claims pursuant to any federal, state or local law, statute, or
cause of action including, but not limited to, the federal Civil Rights Act of
1964, as amended, the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
antidiscrimination statutes of California or other states; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing.

 

[THIS SECTION ONLY IF EXECUTIVE IS 40 YEARS OR OLDER Executive acknowledges that
he is knowingly and voluntarily waiving and releasing any rights he may have
under the ADEA. Executive also acknowledges that the consideration given for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which he was already entitled.

 

Executive acknowledges his understanding that he may take twenty-one (21) days
to consider this Release and that he has been advised that he should consult
with an attorney, if he decides to do so, prior to executing this Release.
Executive further acknowledges that he has seven (7) days following the
execution of this Release by the parties to revoke the Release; and this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after this Release is executed by
Executive, provided that the Company has also executed this Release by that date
(“Effective Date”).]

 

Executive understands and agrees that this Release includes claims which may be
unknown to Executive at present, and that Executive has read and understands
Section 1542 of the California Civil Code, which reads as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR



--------------------------------------------------------------------------------

DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.” Executive hereby expressly waives and relinquishes any and all
rights under Section 1542 with respect to Executive’s release of any unknown or
unsuspected claims Executive may have against the Releasees.

 

Executive agrees not to commence any proceeding in court against the Company in
connection with the matters released herein and that the only cause of action
Executive could have against the Company after the date hereof would be for a
breach of this Release or for matters arising after the date hereof.

 

Date:[DO NOT DATE; EXHIBIT ONLY]   By:[DO NOT SIGN; EXHIBIT ONLY]